Citation Nr: 0815780	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  05-40 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right ankle injury.

2.  Entitlement to service connection for numbness of the 
right 5th toe.

3.  Entitlement to service connection for rheumatoid 
arthritis.

4.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

5.  Entitlement to service connection for residuals of a 
right leg injury.

6.  Entitlement to service connection for residuals of a left 
leg injury. 






REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from December 1983 to July 
1987.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The veteran testified before the undersigned Veterans Law 
Judge in November 2007 via video conference. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

In November 2007 the Board received evidence in the form of a 
letter from the veteran that was not previously considered by 
the RO. In response to a waiver solicitation request by the 
Board dated in April 2008, the veteran, in a contemporaneous 
response, indicated that he wanted to have the case remanded 
to the RO so that it could first review this evidence for his 
claims. Overall, the evidence received must be considered 
pertinent to the veteran's claims, particularly in light of 
his missing service medical records. VA has a heightened 
obligation to assist the veteran in the development of his 
case, and to explain findings and conclusions, as well as 
carefully consider the benefit of the doubt rule when records 
in the possession of the government are presumed to have been 
destroyed. See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991). Given the veteran's request, the case must be 
remanded to the AOJ for initial review and consideration.  
20.1304(a) (2007).

Accordingly, the case is REMANDED for the following action:

The AOJ must readjudicate the issues on 
appeal with consideration of the additional 
evidence received since the most recent 
supplemental statement of the case. If the 
benefit sought is not granted to the 
appellant's satisfaction, a supplemental 
statement of the case should be issued, and 
the appellant and her representative should 
be afforded the appropriate period to 
respond. Thereafter, the case should be 
returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



